Citation Nr: 1415523	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the left femoral and obturator nerves.

2. Entitlement to a temporary total pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on care provided for a compensated disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and G.V.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Houston, Texas RO.

In February 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to a temporary total evaluation due to convalescent treatment is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The disability of the left femoral and obturator nerves is due to an event which was not reasonably foreseeable during the subtotal colectomy performed by VA in December 2007.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for disability of the left femoral and obturator nerves have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

38 U.S.C.A. § 1151 Claim

Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a qualifying additional disability is shown if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In December 2007, the Veteran underwent a subtotal colectomy at a VA facility to address an abundance of polyps in his colon and his genetically high risk for colon cancer.  His post-operative course was complicated by infection.  Significantly, after the surgery, the Veteran also experienced numbness and weakness in his left leg, for which no explanation was found in X-rays and an MRI performed in the hospital.  His left leg improved somewhat, enough for a normal hospital discharge.  

Since that time, the Veteran's left leg numbness and weakness has continued without a restoration of full functioning.  Nerve conduction testing has shown active denervation.  A neurosurgical consultation in April 2008 concluded that the Veteran's left femoral and obturator nerves were likely injured by either sharp transection or stretch/crush forces.

An expert opinion was obtained in September 2008 regarding the etiology of the nerve disability.  The expert reviewed the neurosurgeon's note from April 2008, including the conclusion of a likely transection during sharp dissection of the retroperitoneal area during the left hemicolectomy.  The expert agreed with that opinion and offered his own opinion that the disability was not attributable to VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment.  The expert explained that in the normal course of a subtotal colectomy, the surgical area "does not extend to the normal location of the obturator and femoral nerves" and that these nerves "are not involved or at risk in this operation."  The expert further noted that if the nerves were located in an aberrant location, they would be at risk of transection, but "it would not occur under normal circumstances if these two nerves were in their normal anatomical location."

Finally, in June 2008, Aamir Siddiqi, M.D., opined that the Veteran's left femoral nerve disorder caused profound neuropathy above the inguinal ligament.

In this instance, the record is clear that the Veteran's left leg disability of the obturator and femoral nerves had its onset immediately after his subtotal colectomy surgery at the VA facility.  An expert has concluded that this was likely a result of the transection of the two nerves during surgery and a second expert has concurred in this opinion.  The expert VA opinion obtained in September 2008 found, however, that this disability could not be attributed to VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment.  The Board finds no evidence in the record to suggest that VA fault contributed to the disability.

However, based on the September 2008 VA expert opinion, the Board concludes that the disability is the result of an event not reasonably foreseeable.  In this regard, Congress did not define the phrase "event not reasonably foreseeable."  Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).  The Secretary has, however, done so at 38 C.F.R. § 3.361(d)(2) (2013).   That regulation refers to 38 C.F.R. § 17.32 (2013), which in turn requires a health care provider to explain, among other things, the reasonably associated risks of the treatment VA is providing.  Schertz, 26 Vet. App. at 368.  Thus the test to apply is how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Id. at 369.

Here, the expert conceded that the injury to the Veteran's nerves occurred during surgery, likely as a result of transection.  The expert found that the transection could only occur if the nerves were in an aberrant location, because they are normally not "involved or at risk" during the surgery that was performed.  As the VA expert could only conclude the existence of an anatomical aberration based on the outcome after the surgery, such an outcome was not one that a reasonable health care provider would have foreseen as an ordinary risk of such treatment.  Therefore, the Veteran's disability is due to an event that was "not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(B).  Hence, the Board finds that the claim must be allowed.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve disability of the left obturator and femoral nerves is granted, subject to the provision governing the award of monetary benefits.

REMAND

The Veteran also seeks entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on convalescent treatment for the nerve injury resulting from surgery at VA, for which compensation benefits have been awarded above.  It is unclear from the record the extent to which the convalescent treatment required by the Veteran was due to the subtotal colectomy, a nonservice-connected condition, as compared to the resulting disability of the left obturator and femoral nerves.  A medical opinion on the question is necessary for proper adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the appellant's claims folder to an appropriate physician to secure an expert medical opinion addressing the nature and extent of convalescent treatment, if any, necessitated by the incurrence of a left leg nerve disability during surgery in December 2007.  A complete copy of the claims file and any additional relevant medical records must be provided to the expert for review, along with a copy of 38 C.F.R. § 4.30.  A rationale should be provided for any opinion offered.

2. On completion of the foregoing, the claim should be readjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


